FILED
                            NOT FOR PUBLICATION                            FEB 20 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HARI MAN TAMANG,                                No. 10-70325

              Petitioner,                       Agency No. A099-358-053

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2015**
                             San Francisco, California

Before: HAWKINS, PAEZ, and BERZON, Circuit Judges.

       This petition challenges a final order of removal issued by the Board of

Immigration Appeals (“BIA”), affirming an immigration judge’s denial of

applications for asylum, withholding of removal, and protection under the Convention

         *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We deny Tamang’s petition because he did not establish

that one of the central reasons for his claimed fear of persecution was a protected

ground, nor that he would more likely than not be tortured were he to be removed to

Nepal.

      To prevail on an asylum claim, a petitioner must show a nexus between fear of

persecution and one of the five protected grounds.1 Regalado-Escobar v. Holder, 717

F.3d 724, 728 (9th Cir. 2013). The BIA correctly determined that Tamang failed to

establish such a nexus because “reasonable, substantial and probative evidence,”

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992), supports the conclusion that the

Maoists’ recruitment and subsequent reprisal was motivated not by Tamang’s political

opinion or status as a former military officer, but rather by their interest in utilizing

his training and experience, something Tamang himself confirmed: “[t]he only reason

[the Maoists] are after me is I had some experience so I can train them . . . that is the

only reason they are after me.”2


      1
         The appropriate test is whether the protected ground was at least one of the
“central reason[s]” for persecution, Parussimova v. Mukasey, 555 F.3d 734, 740 (9th
Cir. 2009) (citing 8 U.S.C. § 1158(b)(1)(B)(i)), rather than the “at least in part” test
in Borja v. I.N.S., 175 F.3d 732, 736 (9th Cir. 1999) (en banc) (superseded by REAL
ID Act).
      2
        Given that Tamang does not prevail on his asylum claim, he necessarily fails
to meet the higher standard required for withholding. See Delgado-Ortiz v. Holder,
600 F.3d 1148, 1152 (9th Cir. 2010).
                                           2
      An applicant seeking CAT protection bears the burden of establishing that it is

“more likely than not” that he would be tortured if he were to be removed to the

country of removal. 8 C.F.R. § 208.16(c)(2). Based on our review of the record, we

conclude that Tamang failed to show it is more likely than not that he would be

tortured if removed to Nepal. Tamang provided no evidence of past persecution rising

to the level of torture, nor is there evidence that he could not relocate to Kathmandu.

The evidence in the record does not compel a conclusion that the BIA’s decision was

incorrect. See Tampubolon v. Holder, 610 F.3d 1056, 1059 (9th Cir. 2010).

      PETITION DENIED.




                                          3